Citation Nr: 0946323	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the right foot, claimed on a direct basis and as secondary to 
service-connected residuals of a gunshot wound of the right 
foot.

2.  Entitlement to a temporary total evaluation due to a 
right below-the-knee amputation requiring convalescence, 
under 38 C.F.R. § 4.30. 

3.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound of the right foot, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions dated in September 2003, 
February 2005 and February 2006 by the RO in North Little 
Rock, Arkansas that denied an increase in a 10 percent rating 
for service-connected residuals of residuals of a gunshot 
wound of the right foot, denied service connection for 
osteomyelitis, and denied entitlement to a temporary total 
rating for convalescence.  In June 2009, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA) in the matter of service connection for 
osteomyelitis.

Although it appears that the RO has characterized the claim 
for osteomyelitis as an application to reopen a previously 
denied claim for service connection, and then reopened the 
claim, the Board finds that the issue is properly 
characterized as entitlement to service connection for 
osteomyelitis.  

In this regard, the Board notes that in a February 2005 
decision, the RO denied service connection for osteomyelitis, 
claimed as secondary to service-connected residuals of a 
gunshot wound of the right foot.  The Veteran was notified of 
this decision by a letter dated on February 16, 2005.  On 
February 10, 2006, the RO received a statement from the 
Veteran in which he again asserted that service connection 
was warranted for osteomyelitis on a secondary basis.  The 
Board construes this letter, received within one year after 
notice of the February 2005 decision, as a timely notice of 
disagreement as to the February 2005 decision, and thus this 
issue is characterized as one of service connection on the 
first page of this decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201 (2009).


FINDINGS OF FACT

1.  Osteomyelitis of the right foot was first manifest 
several years after service, was not caused or worsened by 
any incident of service, and was not caused or worsened by 
service-connected residuals of a gunshot wound of the right 
foot.

2.  The condition for which the Veteran underwent a right 
below-the-knee amputation in February 2006, right lower 
extremity ischemia, is not a service-connected disability and 
is not due to a service-connected disability.

3.  In February 2006, prior to the promulgation of a decision 
in the present appeal, the Board received notification from 
the Veteran and his representative that he wished to withdraw 
his substantive appeal as to the issue of entitlement to an 
increased rating for residuals of a gunshot wound of the 
right foot.  


CONCLUSIONS OF LAW

1.  Osteomyelitis of the right foot was not incurred in or 
aggravated during active service and is not proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  The requirements for a temporary total evaluation based 
on based on the need for convalescence following a right 
below-the-knee amputation in February 2006, have not been 
met.  38 C.F.R. § 4.30 (2009).

3.  As to the issue of entitlement to an increased rating for 
residuals of a gunshot wound of the right foot, the criteria 
for withdrawal of a Substantive Appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, VA is required to notify the appellant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 and May 2006.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, the Board notes that the Veteran was not provided 
notice of the 2006 amendments to 38 C.F.R. § 3.310 in the 
above-noted letters.  However, the June 2007 Statement of the 
Case provided notice of the recent amendments to 38 C.F.R. 
§ 3.310, and the December 2004 and May 2006 letters advised 
him that in order for service connection to be awarded on 
this basis, it must be shown that a non-service-connected 
disability was caused or aggravated by a service-connected 
disability.  Accordingly, the Board finds that such lack of 
notice in the letters to the Veteran was not prejudicial 
because a reasonable person could be expected to understand 
what was expected of him to establish his claim for secondary 
service connection from reading the two letters.  Although 
the appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated. 

In letters dated in December 2004 and May 2006, the RO 
included an explanation of VA's duty to assist in obtaining 
records and providing a medical examination or opinion where 
necessary.  The letters also requested that the appellant 
sign and return authorization forms providing consent for VA 
to obtain his private medical records and that the appellant 
submit any evidence that the claimed conditions existed from 
service to the present time, any treatment records pertaining 
to the claim, and any medical evidence of current 
disabilities.          

The June 2007 Statement of the Case provided the appellant 
with the relevant regulations for his claims, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
At his hearing, he testified that he had no additional 
evidence to submit.

Finally, the Board notes that the RO initially characterized 
the claim for osteomyelitis as an application to reopen a 
previously denied claim for service connection, and then 
reopened the claim and denied it on the merits.  As the RO 
has considered the service connection claim on the merits, 
and provided notice of the information and evidence not of 
record that is necessary to substantiate the claim for 
service connection for this disability, the Board finds that 
a decision by the Board on the merits does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Service Connection 

The Veteran contends that his osteomyelitis of the right foot 
was either incurred in service or caused by his service-
connected residuals of a gunshot wound of the right foot.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The evidence for consideration includes the Veteran's service 
treatment records, which reflect that in March 1969, during 
service in Vietnam, the Veteran incurred a transverse gunshot 
wound to the dorsum of the right foot, which resulted in a 
fracture of the 3rd, 4th, and 5th metatarsals.  Records reflect 
that the wound was debrided.  In early June 1969, the wound 
was described as well-healed.  On separation medical 
examination in December 1969, a scar was noted on the dorsum 
of his right foot.  Service treatment records are negative 
for osteomyelitis of the right foot.

After separation from service, at an August 1970 VA examination, 
an X-ray study of the right foot showed no bony abnormalities.  
On clinical examination, hypalgesia of the third, fourth and 
fifth toes was shown, as well as a healed scar extending from the 
anterior aspect of the ankle downward and laterally to the mid 
shaft of the fifth metatarsal.  Osteomyelitis was not diagnosed.  
The examiner diagnosed residuals of a gunshot wound of the right 
foot.

Service connection was established for residuals of a gunshot 
wound of the right foot in a September 1970 rating decision.

Subsequent post-service medical records are negative for 
treatment of residuals of a gunshot wound of the right foot for 
many years, and are negative for osteomyelitis of the right foot 
until approximately 2002.

Private medical records dated in January 2001 reflect that the 
Veteran was diagnosed with peripheral vascular disease (PVD) with 
bilateral claudication by Dr. B.K. King.  A January 2001 vascular 
lab report reflects that the Veteran complained of bilateral 
claudication, and had a prior history of a right femoral-
popliteal bypass graft.  The examiner noted that his risk factors 
included hyperlipidemia and a 60-pack-year smoking history.  The 
diagnostic impression was aortoiliac disease as well as more 
distal disease bilaterally, worse on the right.

In early November 2002, the Veteran was seen at Cummins Family 
Practice Clinic for complaints of a wound on the side of his 
right foot, with some purulent drainage.  He reported a history 
of prior gunshot wound to that foot.  The diagnostic assessment 
was draining wound and possible ulcer of foot, of uncertain 
etiology.  The examiner noted that he saw no evidence of 
osteomyelitis.

Private medical records dated from November to December 2002 from 
J.T. Ghormley, MD, reflect treatment for pain, swelling, and 
drainage of a wound of the right foot.  In November 2002, the 
Veteran reported that he had osteomyelitis treated in 1969 from a 
gunshot wound in the same area of the right foot, and currently 
had pain and swelling of the right foot for the past eight weeks.  
On examination there was a piece of extruded bone which was 
removed from his wound.  Dr. G. noted that X-ray studies showed 
no obvious osteomyelitis.  The diagnostic impression was likely 
osteomyelitis of the right foot with cellulitis.  Subsequent 
treatment records reflect diagnoses of cellulitis, staphylococcus 
epidermis infection, and osteomyelitis.  In December 2002, he was 
diagnosed with severe arterial occlusive disease in the right 
lower extremity.  An undated work disability claim form completed 
by Dr. G. reflects a diagnosis of right foot osteomyelitis.  In 
the box entitled "Date symptoms first appeared or accident 
happened," Dr. G. wrote "Gunshot wound to Rt. Foot 1969 - seen 
by Dr. Ghormley 11-12-02."

Private medical records from Conway Regional Health System 
reflect that the Veteran was hospitalized in December 2002 for 
osteomyelitis and PVD.  A December 2002 consultation report from 
Dr. K. reflects that the Veteran was seen for a chronic wound of 
the right foot, and was seen to evaluate his PVD.  The examiner 
noted that the Veteran had approximately a 120 pack-year history 
of smoking.  He had known PVD with a history of a right below-
knee femoral-popliteal vein graft, and claudication pain.  He had 
a wound on the anterior right foot that was opened for infection 
in November 2002, and had been chronically open since.  The 
examiner noted that the Veteran had a history of a gunshot wound 
to the right foot with multiple surgeries to the right foot in 
Vietnam.  The diagnostic impression was PVD with a history of 
right lower extremity below-knee bypass.  The Veteran underwent a 
common femoral artery and profunda artery endarterectomy, and in 
the operative note, Dr. K. noted plaque in the common femoral 
artery extending down through the superficial femoral artery and 
into the proximal profunda with occluded old reverse saphenous 
vein graft.

A consultation dated in late December 2002 from T.R. Moffett, MD, 
reflects that the Veteran had a significant open wound which had 
adequate care and still showed no signs of healing and showed 
progression of necrosis.  He opined that the main problem was 
vascular insufficiency, probably both of the large vessels 
leading into his foot and also the vessels of his foot related to 
his previous injury.

Private X-ray studies of the right foot showed no bony changes 
suggestive of osteomyelitis in January 2003, and did show such 
changes in April 2003.

A January 2003 outpatient note from R.L. Thomas, M.D., reflects 
that the Veteran was seen for a chronic wound on the dorsum of 
his right foot.  He reported that he had a gunshot wound of the 
right foot in Vietnam, and that he was treated with intravenous 
antibiotics for infection at that time.  He said the problems 
eventually resolved and he had no drainage for almost 35 years.  
He then had problems with vascular supply and underwent a bypass 
graft 15 years ago.  In the fall of this year he developed an 
itching sensation in the dorsum of his right foot and this was 
followed by a pustule which erupted.  The diagnostic assessment 
was ischemic right lower extremity and osteomyelitis of the right 
foot.

A January 2003 outpatient note by J.F. Eidt, MD, reflects that 
the Veteran presented with a right foot wound.  He noted that the 
Veteran "has had the wound related to a gunshot wound in Vietnam 
in 1969," and that it had healed up until the last few months 
when, after a minor trauma riding a four-wheeler, he had 
progressive deterioration of the wound on the lateral side of his 
foot.  The diagnostic impression was ischemia of the right foot.

In a report of an April 2003 VA foot examination, the examiner 
noted an oblique scar on the Veteran's right foot, with an area 
of granulation tissue in the center of the scar.  He noted that 
the Veteran had a gunshot wound with fractures of the right foot 
and apparently sequestered fragments of loose bone that 
ultimately were removed in November 2002.  He indicated that the 
wound was complicated by the fact that the Veteran later 
developed arterial insufficiency in his lower extremities both 
right and left.  He opined that it was as likely as not that the 
development of the secondary infection in the foot and the 
delayed healing was a result of the PVD.  He added that if the 
Veteran had not had the previous gunshot wound of the foot it was 
highly unlikely that the peripheral vascular insufficiency would 
manifest itself by this ulceration as described above.  In 
summary, he opined that the Veteran's service-connected right 
foot gunshot wound was aggravated by the later development of 
arterial insufficiency of the foot.

A June 2003 private outpatient treatment record by Dr. Thomas 
reflects that the Veteran had osteomyelitis of the third 
metatarsal base of the right foot and right lateral cuneiform 
which was immediately under the chronic ulceration which had 
never healed.  She stated that the Veteran received a bullet 
wound over 35 years ago which did not result in blistering and 
drainage until last fall.  An August 2003 private outpatient note 
by J.F. Eidt, MD, reflects a notation that the Veteran had a 
gunshot wound to the right foot with lots of problems since.  He 
noted that recent X-ray studies had shown persistent 
osteomyelitis.

In a September 2004 VA bone examination report, the Veteran 
reported a gunshot wound of the right foot in service, and said 
he had no problems with it for 35 years.  His lower extremities 
were painful due to cramping.  He said that in approximately 
December 2002 he was riding on a four-wheel all-terrain vehicle 
when he noticed some itching of the right foot, and the old scar 
of the right foot eventually began to drain.  The Veteran 
reported that he smoked two packs of cigarettes per day and had 
done so for 45 years.  On examination, his foot scar was well-
closed.  The examiner stated that it was hard for him to believe 
that the gunshot wound was the precipitating factor of the 2002 
infection.  He said that if the Veteran had been harboring 
osteomyelitis since 1969, it would be almost impossible to think 
that there would not have been one or more episodes or problems, 
and if it had been dormant since 1969 and became active in 
December 2002, we would have seen extensive bony changes, which 
were not found on X-ray study or magnetic resonance imaging (MRI) 
scan.  The examiner opined that the Veteran's problems over the 
last several years were more likely due to his ischemic disease 
and some type of skin injury that resulted in the ulcer, 
infection, and problems he has experienced.  

A January 2006 VA discharge summary reflects that the Veteran was 
treated for severe PVD on the left, and underwent a left ilio-
femoral bypass in January 2006.  In the section entitled "Past 
Medical History," it was noted that the Veteran had a history of 
osteomyelitis in his right foot due to gunshot in the Vietnam 
War.

VA medical records dated from February to March 2006 reflect that 
the Veteran was diagnosed with acute right leg ischemia, and an 
occluded right femoral-PT bypass graft.  He underwent a right 
below-the-knee amputation in late February 2006.

In June 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA) in the matter 
of service connection for osteomyelitis.

In August 2009, the Board received a medical opinion from a VA 
physician, also a professor of vascular surgery, with respect to 
the Veteran's case.  The doctor noted that he had thoroughly 
reviewed the Veteran's medical records, and summarized his 
findings as follows.  He noted that the Veteran had received a 
gunshot wound to the dorsum of the right foot in 1969, and had a 
long history of smoking with greater than 100 pack-years 
accumulated, and a significant history of alcohol use.  He noted 
that the Veteran had PVD with initial symptoms of the disease 
beginning in 1988 when he required a peripheral bypass.  Since 
that time he required multiple interventions on both legs for 
either short distance claudication or limb-threatening ischemia.  
In 2002 he developed a right foot ulceration over the dorsum of 
his foot proximate to his previous gunshot wound.  Angiography 
was performed in 2002 and revealed marked PVD.  The Veteran's 
major mesenteric vessels were completely occluded secondary to 
vascular disease.  He had iliac occlusion and stenosis 
bilaterally due to atherosclerotic disease.  His bilateral lower 
extremities showed diffuse disease from the groin to below knee 
level bilaterally.  After multiple attempts at limb sa[l]vage, 
the Veteran ultimately underwent right below-the-knee amputation 
in 2006 due to right lower extremity ischemia and non-healing 
wound.

The VA physician opined that the Veteran's vascular problems 
of the right lower extremity noted from 2001 to 2004 were 
neither caused nor in any way related to his service-
connected residuals of a gunshot wound of the right foot.  
Not only were the distributions of the patient's disease in 
the right lower extremity well proximal to the level of the 
gunshot wound, but the Veteran had prominent vascular disease 
within other vascular distributions, namely the mesenteric 
and iliac arteries.

He also opined that it was unlikely that the osteomyelitis of 
the right lower extremity treated from 2001 to 2004 was 
caused by or related to the service-connected residuals of a 
gunshot wound of the right foot.  He could not completely 
rule out the possibility that local scarring and 
microvascular compromise played a small part in making the 
Veteran more susceptible to ulceration.  However, his 
underlying vascular disease was without question the primary 
factor responsible for the genesis of his ulcer and 
associated osteomyelitis.

He opined that the vascular problems of the right lower 
extremity were not chronically worsened or aggravated by the 
service-connected residuals of the gunshot wound of the right 
foot.  The Veteran's vascular disease existed well proximal 
to the injury and could not be explained by distal extremity 
trauma.

Finally, he opined that it was possible that the Veteran's 
osteomyelitis was aggravated by the service-connected 
residuals of a gunshot wound of the right foot.  He noted 
that there were reports of significant tarsal and metatarsal 
fractures which were chronic in nature and could have left 
the Veteran at greater risk of developing osteomyelitis in 
the context of his PVD and ulceration.  He indicated that it 
was possible that the residual effects of this injury 
contributed to development of the ulceration and 
osteomyelitis.  He did not believe the gunshot wound directly 
caused delayed or subclinical osteomyelitis which was present 
since the time of injury in 1969.  He concluded that if the 
Veteran with the aforementioned injury had normal arterial 
circulation and no PVD, the ulceration and osteomyelitis 
would likely never have occurred.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board has considered the Veteran's assertions that he was 
diagnosed with osteomyelitis during service after suffering a 
gunshot wound, or that osteomyelitis was caused by his 
service-connected residuals of a gunshot wound of the right 
foot.  With respect to the Veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Some of the medical records reflect that the Veteran reported 
that he was diagnosed with osteomyelitis in service.  The 
Board finds that to the extent these reports have recorded 
the Veteran's reported history, they have limited probative 
value, if any, as they are merely a recitation of the 
appellant's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  A medical opinion 
cannot be disregarded solely on the rationale that the 
medical opinion is based on a history provided by the 
appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006). 
However, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion. The Board should evaluate the credibility and weight 
of the history upon which the opinion is predicated.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The claim on appeal is based on the contention that the 
osteomyelitis diagnosed in 2002 was either incurred in 
service many years ago, or was incurred as a result of 
service-connected residuals of a gunshot wound of the right 
foot.  In this case, when the Veteran's post-service medical 
records are considered (which indicate that the claimed 
osteomyelitis began in early 2000s, after the Veteran had 
developed PVD and incurred a small wound of the right foot in 
the fall of 2002), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has osteomyelitis 
that is related to his active service.  Osteomyelitis was not 
diagnosed in service, and an August 1970 VA X-ray study of 
the right foot was normal.  Several medical records reflect 
that during the course of seeking medical care in the early 
2000s, the Veteran reported that he had no problems with his 
right foot for more than 30 years after service, and the 
2003, 2004 and 2009 VA examiners all opined that it was 
unlikely that osteomyelitis had been present in the Veteran's 
foot from 1969 to 2002.

Moreover, several private and VA physicians have opined that the 
non-healing wound and infection of the right foot diagnosed in 
2002 was related to bilateral PVD of the lower extremities.  The 
August 2009 VHA physician has thoroughly reviewed the Veteran's 
claims file, including his service treatment records and post-
service medical records, and opined that the Veteran's PVD and 
osteomyelitis were not incurred in service.  The Board places 
great weight on this competent and probative evidence.  The April 
2003 VA examiner opined that the Veteran's service-connected 
right foot gunshot wound was aggravated by the later development 
of arterial insufficiency of the foot.  The September 2004 VA 
examiner opined that the Veteran's problems over the last several 
years were more likely due to his ischemic disease and some type 
of skin injury that resulted in the ulcer, infection, and 
problems he has experienced.  

The Board has considered the Veteran's own lay statements to 
the effect that the osteomyelitis was incurred in service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between osteomyelitis and an injury, disease, 
or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 
C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that osteomyelitis is related to an injury, 
disease, or event of service origin.  Jandreau, supra.

Moreover, the Board finds that the Veteran's statements made 
during the course of treatment and the length of time between 
the Veteran's separation from active duty in 1970 and first 
being diagnosed with osteomyelitis over 30 years later in 
2002 is persuasive evidence against continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  The long time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As to the claim that osteomyelitis is due to service-
connected residuals of a gunshot wound of the right foot, the 
Board finds that the weight of the evidence demonstrates that 
osteomyelitis was not caused or aggravated by the service-
connected residuals of a gunshot wound of the right foot.  
See VA examination reports dated in 2003, 2004 and 2009.

The Board notes that the August 2009 VA physician opined that 
it was possible that the Veteran's osteomyelitis was 
aggravated by the service-connected residuals of a gunshot 
wound of the right foot.  The Board finds it significant that 
this opinion addressed only the possibility that the claimed 
disability was aggravated by the service-connected right foot 
disability, not the probability.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 
23 (medical opinions which are speculative or inconclusive in 
nature cannot support a claim). Moreover, the examiner 
concluded by saying that if the Veteran had normal arterial 
circulation and no PVD, the ulceration and osteomyelitis 
would likely never have occurred.

The Board is sympathetic to the Veteran's contentions, 
however, the record fails to show competent and probative 
evidence of osteomyelitis in service or for years thereafter, 
and the preponderance of the evidence is against a finding 
that the condition is due to or aggravated by service or a 
service-connected disability. Therefore, the Board finds that 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total 
disability evaluation based on his right below-knee 
amputation and subsequent convalescence.  A temporary total 
disability evaluation (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted.  Specifically, a temporary 
total evaluation will be assigned under this section for, in 
pertinent part, treatment of a service-connected disability 
resulting in surgery necessitating at least one month of 
convalescence, or surgery with severe postoperative residuals 
such as stumps of recent amputations.  See 38 C.F.R. § 4.30.

The Veteran's only service-connected disability of the right 
lower extremity is residuals of a gunshot wound of the right 
foot.  In the instant decision, the Board has denied service 
connection for osteomyelitis, claimed as secondary to 
residuals of a gunshot wound of the right foot.

The record reflects that the Veteran was hospitalized from 
February 20, 2006 to March 10, 2006; on admission he was 
diagnosed with acute right leg ischemia.  It was noted that 
he had an extensive previous history of PVD and prior 
vascular surgery, and had a sudden onset of severe right 
lower extremity pain.  It was noted that the Veteran had an 
ilio-femoral bypass in January 2006, and had severe PVD.  It 
was determined that his right femoral - PT bypass graft was 
occluded.  His leg continued to thrombose and it was 
determined that his leg was unsalvageable due to ischemia.  
On February 27, 2006, the Veteran was diagnosed with right 
lower extremity ischemia and underwent a right below knee 
amputation.

The medical evidence of record fails to show that the 
Veteran's amputation surgery of the right lower extremity was 
for treatment of a service-connected disability.  As noted 
above, the Veteran's ischemia of the right lower extremity 
has been attributed to non-service-connected PVD.  38 C.F.R. 
§ 4.30.

Therefore, the Veteran's claim of entitlement to temporary 
total disability rating under 38 C.F.R. § 4.30 must be 
denied.  In conclusion, for these reasons, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

In a September 2003 decision, the RO denied an increase in a 
10 percent rating for service-connected residuals of a 
gunshot wound of the right foot.  A Notice of Disagreement 
was received from the appellant as to this issue in February 
2004.  A Statement of the Case was issued in December 2004.  
A Substantive Appeal (VA Form 9) was received from the 
appellant in February 2005.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In this case, the appellant and his representative, via 
letters received by the RO in February 2006, have withdrawn 
his appeal as to the issue of entitlement to an increased 
rating for residuals of a gunshot wound of the right foot 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed.

ORDER

Service connection for osteomyelitis of the right foot, 
claimed on a direct basis and as secondary to service-
connected residuals of a gunshot wound of the right foot, is 
denied.

A temporary total disability evaluation under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence due to a 
right below-the-knee amputation is denied.

The appeal of the denial of an evaluation in excess of 10 
percent for residuals of a gunshot wound of the right foot is 
dismissed.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


